Title: From John Quincy Adams to Abigail Smith Adams, 9 January 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My Dear Mother.
					Ealing 9. January 1816.
				
				Mr Bagot, or to speak in the style and after the fashion of this Country, the Right Honourable Charles Bagot, was immediately after my arrival in this Country, appointed by the Prince Regent, Envoy Extraordinary and Minister Plenipotentiary to the United States of America—He is a young man—I conjecture about thirty, brother of Lord Bagot, and his Lady is a daughter of Mr Wellesly-Pole, the Master of the Mint, and a niece of the Duke of Wellington, and Marquis of Wellesley.  Mr Bagot was prevented from proceeding to the United States immediately after his appointment, by certain family circumstances, under which Sea Voyages are not at all suitable for Ladies—Mrs Bagot was confined in September—but just before that time the general discharge of the whole British Navy occasioned a further delay of their departure—The frigate in which they were to have embarked was paid off—Another was some time afterwards appointed for them; but some time more elapsed before men could be obtained by enlistment to navigate her. She is now entirely ready, and as Mr Bagot has kindly offered to take Letters for me; if nothing new should occur to stop them again, he will take charge of this Letter—If they should again be detained I shall send it, to be forwarded from Liverpool—As I have received personal civilities from Mr Bagot, and from his Lady’s family, I am naturally the more disposed to wish that their Residence in America, may be made agreeable to them—They have six children, four of which they leave in England, taking only two with them—By the arrival of the Mile at Liverpool, I have received your kind Letter of 2. December, enclosing the copy of my father’s Letter to Dr Price, of which Mr Morgan has made such improper use—I am waiting for the Letters by Mr and Mrs Tarbell—You may well incline to ask Mr Morgan who was the dupe?—Dr: Price was duped by the goodness and simplicity of his heart; by the enthusiasm of his Love for Liberty; and by his ignorance of the world in which he lived. His ardent zeal in favour of the French Revolution, has shed a sort of ridicule upon his reputation, and his opinions upon that and some other subjects have been so completely falsified by the Events which have happened since his death, that his very name is sinking into oblivion—Indeed the Dissenters, in this Country have fallen much into contempt since his time—Their political and religious doctrines have a tide equally strong running against them; and their conduct which at one time swelled into seditious, insolence, and at another sunk into fawning servility, has thrown them into such discredit, that the Churchmen may now if they please, persecute them with impunity. They attempted here, a few weeks since to make a stir about the real persecution under which the Protestants are suffering in the South of France—They held meetings, and passed high-sounding Resolutions, and opened Subscriptions; and sent deputations to His Majesty’s Ministers, and buzzed about their importance; as busily and intrusively as so many horse-flies in dog-days—His Majesty’s Ministers put off their Deputation, with general, insignificant, civilities, which they met again, and resolved to be highly satisfactory assurances of support, and interference in behalf of the French Protestants. His Majesty’s Ministers then set their daily Newspapers to circulate the report that the Protestants in France were all Jacobins, and that if they were massacred, and had their Churches burnt, and their houses pulled down over their heads, it was not for their Religion, but for their Politics.—From that moment Master Bull has had neither compassion  nor compunction for the French Protestants—The Dissenters by a rare combination of Stupidity and of Jesuitism (for there are Jesuits of all Denominations) have denied the fact; and vainly attempted to suppress the Evidence that proved it—Of Stupidity, for not perceiving that the fact must ultimately be proved against them—And of Jesuitism, for contesting the fact, against their better knowledge, because they could produce protestant invectives against Buonaparte after his fall, and protestant adulation to Louis 18 after his restorations—The French Protestants, like the English Dissenters have been throughout the course of the French Revolution, generally time-servers—Like the mongrel brood of Babylonians and Samaritans after the Assyrian Captivity, their political worship has been after “the manner of the God of the land”—They have “feared the lord and served their grave in images.” They hated Bonaparte no doubt in proportion as they found themselves galled by his yoke, and they had no gratitude for the Protection and security, which his authority gave them, for the free exercise of their Religion, and the quiet enjoyment of their property. But the Protestants had unquestionably been from the first ardent supporters and exaggerated friends of the Revolution. It was indeed natural enough that they should be; for the Revolution had redeemed them from a worse than Egyptian Heraldom.—My father well remembers from personal knowledge what was the Condition of the Protestants in France, before the Revolution, and in what sort of Sentiments concerning them and their religion, all the Bourbons were educated—The Revolution gave them equal religious and political rights with those of the rest of their Countrymen.—They had been twenty years freely, and eagerly purchasing the National property; and among the rest, it appears, had purchased two of the old Convents at Nisomes, and used them for Churches—Yet they joined in the hue and cry against Napoleon, after he was down—Yet they fawned upon the Bourbons, when from the shoulders of the Enemies of France they were turned off upon them; and licked the dust at the feet of Louis le desiré—As if tythes, and Monks and barefoot processions, and legends, and relicks, and religious bigotry had not been the darling and only consolations of Louis and his Bourbons in their exile, and would not inevitably bring back religious intolerance with them—Now, this is the foundation upon which the Dissenters here have relied, to deny that the present persecution of the French Protestants has been for politicks—but now comes a Letter from the Duke of Wellington, formally announcing that it was for politicks;and henceforth, instead of whining, and resolving, and subscribing for the French Protestants the Churchmen here, if the coal of the Angouleme fires were extinguished, would lend him a faggot to kindle them again—The Duke of Wellington says too that he is convinced the French Government have done all in their power to protect the Protestants—This is not so certain—But whether they have or not is held to be perfectly immaterial—The French Protestants were Jacobins or Buonapartists—Nothing more just and proper than that they should be hunted down as wild beasts.—At the same time, the Ministerial Priests are teeming with reproaches upon two of the King’s sons, for having lately attended at a Charity Sermon preached in a methodist Chapel, and giving broad-hints that the Church must be strengthened against the Dissenters. Since I began this Letter, yours of 10. March 1815 has been put into my hands; together with one of 11. March from my father—Letters from him and you can never come, out of Season, but if Mr Copeland, who was the bearer of these, had delivered them to me, when I saw him last April in Paris, they would have been still more welcome, and afforded me at least fresh intelligence—Instead of that they were left in a drawer at the New-England Coffee-House, where they have just now been discovered and sent to me by the Master of that House—I had never known the origin of the correspondence between Mr Lloyd and my father, though I have seen in this Country the effusion “half froth half venom,” spit abroad, against my father by the reptile Randolph, in his letter to Lloyd—The Letter from Mr Lloyd to my father upon the fisheries, I had long since received, and have derived much information from its contents. I learnt with much concern the decease of that amiable and excellent woman, Mrs Waterhouse. A heavy and irreparable loss to the Doctor and her daughters. I am very sorry also to hear of the illness, and infirm state of health of Mr Boylston—His brother, Sir Benjamin Hallowell has a house at Ealing, within a mile of us—His family resided there since we have been here, and we dined with him and his Lady at Mr William Vaughan’s, in September—Mr Vaughan resides with his Sisters at East-Hill, Wandsworth, about six miles from us—Admiral Hallowell has the command at Cork on the Navy Peace-Establishment and is now there with his Lady—Their Sister Mrs Elmsley now resides at their house in Ealing, and I propose shortly to call and see her.Our boys are in the Midst of their Christmas Vacation. The school recommences on the first of February—John and Charles are in good health; but George is confined to his chamber, and has been several days to his bed, by a succession of severe complaints—Catarrh, Cough, Rheumatic fever and St: Antony’s fire—He is much reduced, but we hope now convalescent.  I am, Dearest Mother, ever affectionately yours
				
					A.
				
				
			